REQUESTED BY: Dear Senator DeCamp:
You write, calling our attention to Article XVI, section1, of the Constitution of Nebraska. You then state that you propose to introduce tomorrow, a motion to suspend the rules regarding the introduction, consideration and passage of resolutions to amend the State Constitution. You address three questions to this office concerning this procedure.
We are enclosing a copy of Opinion No. 210, dated August 8, 1966, Report of the Attorney General, page 339, which we believe is a complete answer to the three questions posed in your letter. You will note that the conclusion of that opinion is as follows:
   "In summary, it is our conclusion that it would be constitutionally possible for the Legislature to meet, propose a constitutional amendment, and adjourn all in the same day."
Since your question is primarily concerned with adopting and referring a proposed constitutional amendment in one day, we believe that this is a complete answer to your questions.